In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0268V
                                        UNPUBLISHED


    STACY SHELTON,                                           Chief Special Master Corcoran

                         Petitioner,                         Filed: July 2, 2020
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                          Table Injury; Influenza (Flu) Vaccine;
                                                             Shoulder Injury Related to Vaccine
                        Respondent.                          Administration (SIRVA)


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

       On February 19, 2019, Stacy Shelton filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries as a result of an
influenza (“flu”) vaccine received on November 11, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On July 1, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent agrees that Petitioner’s injury is consistent with a shoulder injury
related to vaccine administration (“SIRVA”) as defined on the Vaccine Injury Table.
Respondent agrees that “petitioner had no history of pain, inflammation, or dysfunction of

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
her left shoulder; medical records document that her shoulder pain occurred within 48
hours after vaccination; her pain was limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality had been identified to explain
petitioner’s shoulder pain.” Id. at 10. Respondent further agrees that Petitioner suffered
the residual effects of her condition for more than six months and has met all legal
prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2